internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-118160-98 date date distributing controlled sub sub sub llc spunco business a business b plr-118160-98 class c class d a date b c date d date e date f date g date h i j we reply to your september request for rulings on certain federal_income_tax consequences of a proposed transaction summary of facts publicly traded distributing is the parent of an affiliated_group that comprises both domestic and foreign_corporations and conducts among others business a and business b distributing joins with its includible affiliates in filing a consolidated federal_income_tax return one of these affiliates is wholly owned sub which is engaged in business b distributing has two classes of common_stock outstanding class c common the class c common_stock and class d common we have received financial information indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years on date b the internal_revenue_service issued to distributing private letter plr-118160-98 ruling c in which we concluded that the distribution of spunco stock by distributing to certain of its shareholders would qualify for nonrecognition treatment under sec_355 of the internal_revenue_code the prior ruling letter the transaction described in the prior ruling letter was completed on date d approximately a percent of business b’s current production is used by distributing in business a business b is attempting to increase its sales to unrelated third parties but potential customers are reluctant to purchase business b products while it and business a are both owned by distributing proposed transaction to eliminate this barrier to the expansion business b seeks distributing has proposed and partially undertaken the following transaction i on date e distributing formed wholly owned sub ii on date f distributing formed wholly owned sub iii on date g distributing formed wholly owned controlled iv distributing will restructure its foreign operations in a series of taxable and nontaxable transactions designed to separate the business a assets from the business b assets and position the foreign business b assets for contribution by distributing to sub the restructuring v on or about date h a distributing will contribute to sub the foreign business b assets including stock of subsidiaries including those assets separated in step iv above b distributing will contribute to sub certain intellectual_property c distributing will contribute the stock of sub to sub and sub will contribute certain intellectual_property to sub sub then will license the intellectual_property received from distributing in the preceding step and from sub in this step to distributing on a nonexclusive royalty-free basis certain intellectual_property retained by distributing will be licensed to sub on similar terms d distributing will contribute to newly formed llc all of the business b domestic assets including the stock of sub distributing intends that llc be treated as an unincorporated division of distributing for federal_income_tax purposes see sec_301_7701-3 of the income_tax regulations plr-118160-98 e distributing will contribute to controlled the stock of sub and its membership interest in the llc in exchange for controlled stock and the assumption by controlled of liabilities associated with the contributed assets the contribution vi controlled will offer to sell i percent of its common_stock in an initial_public_offering the ipo vii controlled will arrange a commercial bank credit line of approximately j dollars loan proceeds will be used as working_capital and controlled will be solely responsible for repayment no proceeds will be distributed to distributing viii distributing will distribute the controlled stock it owns to its shareholders through a an exchange of controlled stock for class c common_stock split-off b a pro_rata distribution of controlled stock on class c common_stock spin-off or c some combination of a and b altogether the distribution the means finally selected will depend on market conditions at the relevant time representations the taxpayers have made the following representations concerning the contribution and distribution a the fair_market_value of controlled stock and other consideration received by each holder of class c common_stock in a split-off will approximately equal the fair_market_value of the class c common_stock surrendered by the shareholder in the exchange b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing represents its present operation and with regard to business a and business b there have been no substantial operational changes since the date of the last financial statements submitted d following the proposed transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees e the distribution will be carried out to increase the amount of business controlled is able to conduct with unrelated third parties the distribution is motivated in whole or substantial part by this corporate business_purpose plr-118160-98 f there is no plan or intention by any five_percent_shareholder and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution g there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 l b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject j the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled at the time of or after the distribution other than payables and receivables arising in the ordinary course of business l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled or sub stock will be included in income immediately before the distribution to the extent required by the applicable intercompany_transaction regulations see sec_1_1502-19 m except during a transition_period payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms' length n no two parties to the transaction are investment companies as defined in sec_368 and iv plr-118160-98 o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled p the fair_market_value of licenses granted by sub to distributing will approximately equal the fair_market_value of the licenses granted by distributing to sub see step v c above rulings based on the information submitted and representations made we rule as follows on the contribution and distribution the contribution followed by the distribution will be a reorganization under a d distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing's shareholders on the distribution sec_355 for those shareholders of distributing who surrender all of their distributing stock for controlled stock the basis of the controlled stock in the hands of each such shareholder will equal the basis of the distributing stock exchanged therefor sec_358 for those shareholders of distributing who do not surrender all of their distributing stock the aggregate basis of the distributing stock and the controlled stock plr-118160-98 held by each such shareholder immediately after the distribution will equal the aggregate basis of such shareholder’s distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of controlled stock received by a distributing shareholder in a split-off will include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset on the date of the split-off sec_1223 the holding_period of controlled stock received by a distributing shareholder in a spin-off will include the holding_period of the distributing stock on which the spin-off is made provided the distributing stock is held as a capital_asset on the date of the spin-off sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 the transaction described in this ruling letter will not adversely affect the rulings contained in the prior ruling letter caveats we express no opinion about the tax treatment of this transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular we express no opinion regarding the tax treatment of a the transition payments referred to above in representation m b the contributions by distributing to sub sub and sub described above in steps v a b and c by sub to sub in step v c and by distributing to llc in step v d including whether the contributions qualify under sec_351 c the cross-licenses described above in step v c d the transfer of intellectual_property by distributing and sub to sub described above in steps v b and c including whether the intellectual_property is property under sec_351 see revrul_69_156 c b and e the restructuring described above in step iv in particular whether the restructuring has international tax implications see generally sec_367 and sec_1248 the restructuring may be the subject of a separate private_letter_ruling plr-118160-98 procedural statements this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office the taxpayer and other authorized representatives each will receive a copy of this letter sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
